Citation Nr: 1421611	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with alcohol and nicotine dependence.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to February 1964 and September 1964 to April 1971, to include service in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This claim was previously before the Board in November 2013, when it was remanded for further development.  The Board's November 2013 remand directives and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.  

In light of the Veteran's claim that he experiences psychiatric symptoms related to a diagnosis of PTSD as well as the evidence showing diagnoses of nicotine and alcohol dependence on Axis I, the Veteran's initial claim for service connection has been expanded and recharacterized as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

The most probative evidence reflects that the Veteran does not have PTSD and that PTSD was not present at any point during the claims period.


CONCLUSION OF LAW

The criteria for service connection for PTSD with alcohol and nicotine dependence are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of effective dates and of the disability evaluations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records and private treatment records.  The Veteran's post-service VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

VA has obtained a partial copy of the Veteran's personnel records, notified him that a complete copy was unavailable for review, and received additional personnel records from the Veteran.  While noting that the available service records reflect that the Veteran had service in the Republic of Vietnam, as will be discussed below, the appeal is being denied because the most probative evidence reflects that the Veteran has not meet the diagnostic criteria for a PTSD diagnosis during the appeal period.  As such, remanding the Veteran's appeal in an attempt to obtain additional service personnel records would serve no useful purpose and would only amount to undue delay in the adjudication of the Veteran's claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

The Veteran was provided a VA examination in connection with his claim in April 2010, and, in compliance with the Board's November 2013 remand directives, addendum opinions were obtained in November 2013 and December 2013.  The April 2010 VA examination report and addendum opinions, when viewed together, are adequate for the purposes of adjudicating the Veteran's claim decided herein.  Specifically, these reports reflect opinions that are consistent with the other evidence of record following an examination and interview of the Veteran as well as several reviews of the complete record.  All offered opinions are accompanied by a complete rationale.  As such, the Board concludes that, when viewed together, the April 2010 VA examination report and addendum opinions, are adequate, and, to that extent, the Board's November 2013 remand directive has been substantially completed with respect to the claim decided herein.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).
The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran claims that he has PTSD with alcohol and nicotine dependence as a result of participating in combat with the enemy while stationed in the Republic of Vietnam.  However, in consideration of the complete record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD with alcohol and nicotine dependence, and thus, service connection is not warranted.  

Despite the fact that the Board accepts that the Veteran participated in combat with the enemy while serving in the Republic of Vietnam during the Vietnam Era, the most probative evidence reflects that he has not met the DSM-IV criteria of PTSD diagnosis at any time during the appeal period.  In the absence of proof of a disability resulting from the shoulder injury there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because participated in combat while on active duty is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Id.  

Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As discussed in the November 2013 remand, VA treatment records dated in September 2007, February 2009, and May 2009 multi-Axis diagnoses of PTSD which appear to meet requirement of a DSM-IV diagnosis of PTSD.  However, as stated by the April 2010 VA examiner, a VA psychologist, in the April 2010 VA examination report and the November 2013 addendum, these earlier diagnoses were rendered following an "unstructured interview" with the Veteran.  As stated by the VA clinician, a structured interview, such as the Clinician Administered PTSD Scale for the DSM-IV, or CAPS, determines the presence, severity, and frequency of any symptom(s) purported to be related to PTSD.  Although a veteran or patient may show signs or symptoms of PTSD, the severity and frequency of these symptoms may not be of a high enough level to warrant a PTSD diagnosis under the DSM-IV.  According to the clinician's opinions in the April 2010 VA examination and November 2013 addendum opinion, such is the case presently.  Although the Veteran reports experiencing psychiatric symptoms during the appeal period and has previously been diagnosed with PTSD, a full, structured interview, conducted under the CAPS process, shows that the frequency and severity of the symptoms reported and observed do not meet the DSM-IV criteria for PTSD at any time during the appeal period.  The Board finds these opinions to be probative concerning this issue, as they are accompanied by a complete medical rationale citing to specific examples from the record.  

In Cohen v. Brown, the Court of Appeals for Veterans Claims held that "a clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have made it in accordance with the applicable DMS criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor".  10 Vet. App. 128, 140 (1997).  Here, however, the evidence as described above has shown to the contrary.  The 2010 and 2013 VA examinations and addendum provides an explanation for why the earlier diagnoses of PTSD were not warranted or consistent with DSM-IV.  Specifically, the 2010 and 2013 VA opinions state that the earlier diagnoses appear to have been made without the use of a structured interview.  The Board finds this explanation persuasive and finds that the record does not support a finding that the Veteran has been diagnosed with PTSD in accordance with the requirements of 38 C.F.R. § 4.125.

The Board is also cognizant of the holding of the Court's holding in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, as noted above, although there is evidence of multi-Axis diagnoses of PTSD, the most probative evidence reflects that these diagnoses were not rendered after a structured interview, such as CAPS, and thus, they are less reliable in assessing the existence of PTSD.  

The Veteran is competent to testify to those things that come to him through his senses, such as experiencing psychiatric symptoms, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  In the Veteran's statements, he does identify psychiatric symptomatology which he experiences.  However, unlike the VA psychologist who conducted the April 2010 VA examination and provided the November 2013 addendum opinion, the Veteran, as a lay person, does not have the requisite training and/or education to competently or credibly state that these symptoms meet the DSM-IV criteria for a PTSD diagnosis.  To the extent that he has asserted such, the Board concludes that the VA psychologist's opinions concerning addressing these matters are more probative based on his medical expertise.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As outlines above, the most probative evidence reflects that the Veteran has not met the DSM-IV criteria for a PTSD diagnosis at any point during the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has PTSD, and thus, his claim cannot succeed.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied. 38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additional Note

As noted in the Introduction, the evidence reflects diagnoses of alcohol and nicotine dependence on Axis I during the appeal period.  With respect to claims of service connection for disability due to drug and alcohol abuse filed after October 31, 1990, the law prohibits an award of VA compensation for such disability, whether the claim is based on a theory of direct or secondary service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

However, a claimant may be granted service connection for purposes of obtaining VA benefits other than compensation if entitlement to secondary service connection for drug and alcohol abuse is demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2- 98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. West, 11 Vet. App. 280 (1998). 

The Court in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), held that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  So compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.  

In the present case, the Veteran has not asserted, and the evidence does not show, that his alcohol and/or nicotine dependence is the result of his service-connected bilateral hearing loss - which is his only service-connected disability.  

Additionally, to the extent that the Veteran may claim that his current nicotine dependence is the result of his in-service smoking, any such claim would be barred by operation of 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300(a), which provide that a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a Veteran's use of tobacco products during service.  


ORDER

Entitlement to service connection for PTSD with alcohol and nicotine dependence is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


